Name: ECSC High Authority: Decision No 30-53 of 2 May 1953 on practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steel
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  iron, steel and other metal industries;  coal and mining industries
 Date Published: 1953-05-04

 Avis juridique important|31953D0030ECSC High Authority: Decision No 30-53 of 2 May 1953 on practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steel Official Journal 006 , 04/05/1953 P. 0109 - 0110 Danish special edition: Series I Chapter 1952-1958 P. 0009 English special edition: Series I Chapter 1952-1958 P. 0009 Greek special edition: Chapter 08 Volume 1 P. 0005 Spanish special edition: Chapter 08 Volume 1 P. 0005 Portuguese special edition Chapter 08 Volume 1 P. 0005 Finnish special edition: Chapter 12 Volume 3 P. 0003 Swedish special edition: Chapter 12 Volume 3 P. 0003 DECISION No 30-53 of 2 May 1953 on practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steelTHE HIGH AUTHORITY, Having regard to Article 60 and Article 63 (2) of the Treaty; Whereas compliance with the obligations of non-discrimination involves uniform application by undertakings of the conditions shown in their price lists with no other increases or reductions and no evasion of those obligations by allowing longer periods for settlement without a corresponding increase in price; Whereas the exception to this rule, namely the option of aligning a quotation on a competitor's price list, must not cause that quotation to work out lower than the delivered price calculable from the conditions of the price list on which it is aligned; Whereas inclusion, in the price, of taxes or charges which ultimately are not chargeable in respect of the transaction constitutes an increase as compared with the conditions applicable by the seller to a similar transaction which is in fact taxable; Whereas, apart from differences related to the value or volume of procurements by the purchaser from the seller himself, the application of dissimilar conditions to comparably placed purchases is incompatible with the unity of the Community. Whereas the effective operation of the common market requires that the rules of non-discrimination be applied alike to resale in an unaltered state and to sales by producers; After consulting the Consultative Committee and the Council; DECIDES:Article 1This Decision shall apply to Community undertakings in respect of their transactions within the common market in the products specified in Annex I to the Treaty, with the exception of scrap. Article 2 1. It shall be a prohibited practice within the meaning of Article 60 (1) of the Treaty for a seller to apply increases or reductions on the terms calculable, for the transaction concerned, for his published price list and conditions of sale. 2. This Article shall be no bar to the application of Article 60 (2) (b) of the Treaty or of Article 4 below, nor to the granting by undertakings in the coal industry of quantity or loyalty bonuses not shown in price lists pursuant to Article 2 (3) of Decision No 4-53 of 12 February 1953. Article 3 1. Where a seller aligns his quotation on a competitor's price list under Article 60 (2) (b) of the Treaty, it shall be a prohibited practice within the meaning of Article 60 (1) of the Treaty for him to apply terms affording the purchaser actual delivered prices at destination lower than those calculable from the price list and conditions of sale of such competitor. 2. Such delivered prices at destination shall be calculated as the sum of the price list terms plus transport costs, surcharges or taxes borne by the purchaser less rebates or drawbacks allowed him. 3. This Article shall be no bar to the application in the coal industry of Decision No 3-53 of 12 February 1953, and in the steel industry of the last subparagraph of Article 60 of the Treaty and Article 30 (2) of the Convention. Article 4 1. It shall be a prohibited practice within the meaning of Article 60 (1) of the Treaty for a seller to allow more favourable periods for payment than those calculable from the price list and conditions of sale on which he bases his quotation, unless offset by a corresponding increase in price. 2. The increase must be in accordance with regular commercial practice as to credit in the area where the seller is established or, if the quotation is aligned on a competitor's price list, in the area where that competitor is established. Article 5It shall be a prohibited practice within the meaning of Article 60 (1) of the Treaty to include in the price charged to the purchaser the amount of any taxes or charges in respect of which the seller is entitled to exemption or drawback. Article 6 1. It shall be a prohibited practice within the meaning of Article 60 (1) of the Treaty for conditions of sale to be in any way differentiated as between purchasers established within the Community according to the nationality or the location of the place of establishment of such purchasers. 2. Furthermore, where conditions of sale vary according to the total volume or value of a purchaser's procurements from a number of suppliers of the product or class of products concerned over a given period, it shall be prohibited under Article 60 (1) of the Treaty for those conditions of sale to be in any way differentiated as between the suppliers from whom the purchaser has obtained his procurements within the common market, or according to the market in which he has resold. 3. The foregoing paragraph shall be no bar to the differentiation of conditions of sale according to the value or volume of procurements by the purchaser from the seller himself or from a predecessor of that seller. Article 7 1. Undertakings shall frame their conditions of sale in such a way that their customers, selling agencies and commission agents, in reselling in the unaltered state other than by sale from stock in the case of steel and by retail in the case of coal, are under an obligation to comply with the rules set out in Articles 2 to 6. 2. Undertakings shall be held responsible for infringements of this obligation by their direct agents, selling agencies or commission agents. Article 8 This decision shall enter into force within the Community on 4 May 1953. This Decision was considered and adopted by the High Authority at its meeting on 2 May 1953. For the High Authority The President Jean MONNET